IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

SYVLIA DURHAM,
Plaintiff, Case No. 3:15-cv-416
vs.
COMMISSIONER OF District Judge Walter H. Rice
SOCIAL SECURITY, Magistrate Judge Michael J. Newman
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATION

 

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Michael J. Newman (Doc. #16), to whom this case was referred pursuant to 28 U.S.C.
§ 636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and
Recommendation.

Accordingly, it is hereby ORDERED that:

1. The Report and Recommendation (Doc. #16) is ADOPTED in full;

2. The Unopposed Motion for Attorney’s Fee Award (Doc. #14) be
GRANTED;

3. Fees, pursuant to 42 U.S.C. § 406(b), in the amount of $16,537.50 be
AWARDED; and

4. This case remain terminated on the docket of this Court.

Date: 57 7-19 LAr Noe

Walter H. Rice
UNITED STATES DISTRICT JUDGE
